 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.3(b)
 
 
EXECUTION VERSION
 
GUARANTEE AGREEMENT
 
GUARANTEE AGREEMENT, dated as of February 1, 2011 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by RESOURCE CAPITAL CORP., a Maryland corporation having its principal place of
business at 712 5th Avenue, 12th Floor, New York, New York 10019 (“Guarantor”),
in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Buyer”).
 
RECITALS
 
Pursuant to that certain Master Repurchase and Securities Contract, dated as of
February 1, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”), among Buyer, RCC Commercial, Inc. and RCC
Real Estate, Inc. (individually and collectively, “Seller”), Seller may sell,
from time to time, to Buyer certain Assets, as defined in the Repurchase
Agreement (the “Purchased Assets”), upon the terms and subject to the conditions
as set forth therein.  Pursuant to the terms of that certain Custodial
Agreement, dated as of February 1, 2011, by and among Wells Fargo Bank, National
Association, in its capacity as custodian (in such capacity, “Custodian”), Wells
Fargo Bank, National Association, in its capacity as securities intermediary,
Buyer and Seller (as amended, supplemented or otherwise modified from time to
time, the “Custodial Agreement”), Custodian is required to take possession of
certain documents to the extent specified in the Custodial Agreement, as
Custodian of Buyer, and any future purchaser, on several delivery dates, in
accordance with the terms and conditions of the Custodial Agreement.  The
Repurchase Agreement, the Custodial Agreement, this Guarantee and any other
agreements executed in connection with the Repurchase Agreement and the
Custodial Agreement shall be referred to herein as the “Repurchase Documents”.
 
It is a condition precedent to Buyer purchasing the Purchased Assets pursuant to
the Repurchase Agreement that Guarantor shall have executed and delivered this
Guarantee with respect to the due and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, under certain
circumstances, of all of the following:  (a) all payment obligations owing by
Seller to Buyer under or in connection with the Repurchase Agreement and any
other Repurchase Documents; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all reasonable out-of-pocket
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by Buyer in the enforcement of any of the
foregoing or any obligation of Guarantor hereunder; and (d) all other Repurchase
Obligations, including any other obligations of Seller with respect to Buyer
under each of the Repurchase Documents (collectively, the “Obligations”).
 
NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Repurchase Documents and to enter into the transactions
contemplated thereunder, Guarantor hereby agrees with Buyer, as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, terms which are
defined in the Repurchase Agreement and used herein are so used as so
defined.  In addition thereto the following defined terms shall have the
following meanings when used in this Guarantee:
 


 
 

--------------------------------------------------------------------------------

 

“Cash and Cash Equivalents”:  As to any Person, (a) assets in the form of cash,
cash equivalents, obligations of (or fully guaranteed as to principal and
interest by) the United States or any agency or instrumentality thereof
(provided the full faith and credit of the United States supports such
obligation or guarantee), (b) certificates of deposit, time deposits and
bankers’ acceptances issued by a commercial bank having net assets of not less
than $500 million and liquid debt instruments that have a readily ascertainable
value and are regularly traded in a recognized financial market, mature in
thirty (30) days or less and are issued by Persons rated at least A-1 by S&P and
P-1 by Moodys.
 
“Consolidated Indebtedness”:  At any time, the aggregate Indebtedness
of Guarantor and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Net Worth”:  At any time, the aggregate shareholders’ equity of
Guarantor and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.
 
“Debt Service”:  For any period, the sum of: (a) Interest Expense of any Person
determined on a consolidated basis for such period and (b) all regularly
scheduled payments made with respect to Indebtedness of such Person during such
period, also determined on a consolidated basis, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, determined
in each case in accordance with GAAP.
 
“Debt Service Coverage Ratio”:  For each relevant time period, the ratio of
Guarantor’s consolidated EBITDA for such time period to the sum, without
duplication, of (a) Debt Service of Guarantor and its Subsidiaries paid during
such time period, (b) Capital Lease Obligations of Guarantor and its
Subsidiaries paid during such time period, and (c) cash dividends paid by
Guarantor during such time period (other than dividends paid in order to
maintain Guarantor’s status as a REIT, in all cases determined on a consolidated
basis in accordance with GAAP.
 
“EBITDA”:  For each relevant time period, an amount equal to Guarantor’s
consolidated Net Income (or loss) (prior to any impact from minority interests
or joint venture net income and before deduction of any dividends on preferred
stock), plus the following (but only to the extent actually deducted or added in
determination of such Net Income (or loss)):  (i) depreciation and amortization
expense, (ii) Interest Expense, (iii) income tax expense, and (iv) extraordinary
or non recurring gains and losses.
 
“Interest Expense”:  With respect to a Person for any period of time, the
interest expense, whether paid, accrued or capitalized (without deduction of
consolidated interest income) of such Person for such period, determined in
accordance with GAAP.
 
“Liquidity”:  At any time, an amount equal to the total amount of all
unencumbered Cash and Cash Equivalents of Guarantor and its Subsidiaries at such
time, determined in accordance with GAAP on a consolidated basis.
 
“Net Income”:  For each relevant time period, the net income of Guarantor and
its Subsidiaries for such period as determined on a consolidated basis in
accordance with GAAP.
 


 
- 2 -

--------------------------------------------------------------------------------

 


2.           Guarantee.  (a) Guarantor hereby unconditionally and irrevocably
guarantees to Buyer the prompt and complete payment and performance of the
Obligations by Seller when due (whether at the stated maturity, by acceleration
or otherwise), as the case may be, and agrees to indemnify and hold harmless
Buyer from any and all claims, damages, losses, liabilities, costs and expenses
that may be incurred by or asserted or awarded against Buyer, in each case
relating to or arising out of the Obligations, as the case may be.
 
(b)           Nothing herein shall be deemed to be a waiver of any right that
Buyer may have under Section 506(a), 506(b), 1111(b) or any other provision of
the Bankruptcy Code to file a claim for the full amount of the indebtedness
secured by the Repurchase Agreement or to require that all collateral shall
continue to secure all of the indebtedness owing to Buyer in accordance with the
Repurchase Agreement or any other Repurchase Documents.
 
(c)           Guarantor further agrees to pay any and all reasonable
out-of-pocket expenses (including, without limitation, all reasonable fees and
disbursements of counsel) which may be paid or incurred by Buyer in enforcing,
or obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, Guarantor under this Guarantee.  This
Guarantee shall remain in full force and effect until the Obligations are paid
in full, notwithstanding that from time to time prior thereto Seller may be free
from any Obligations.
 
(d)           No payment or payments made by Seller or any other Person or
received or collected by Buyer from Seller or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application, at any time
or from time to time, in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder which shall, notwithstanding any such payment or payments, remain
liable for the amount of the Obligations until the Obligations are paid in full.
 
(e)           Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to Buyer on account of Guarantor’s liability
hereunder, Guarantor will notify Buyer in writing that such payment is made
under this Guarantee for such purpose.
 
3.           Subrogation.  Upon making any payment hereunder, Guarantor shall be
subrogated to the rights of Buyer against Seller and any collateral for any
Obligations with respect to such payment; provided, that Guarantor shall not
seek to enforce any right or receive any payment by way of subrogation until all
amounts due and payable by Seller to Buyer under the Repurchase Documents or any
related documents have been paid in full; and, further provided, that such
subrogation rights shall be subordinate in all respects to all amounts owing to
Buyer under the Repurchase Documents.
 
4.           Amendments, etc. with Respect to the Obligations.  Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against Guarantor, and without notice to or further assent by Guarantor,
any demand for payment of any  of the Obligations made by Buyer may be rescinded
by Buyer and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended


 
- 3 -

--------------------------------------------------------------------------------

 


modified, accelerated, compromised, waived, surrendered or released by Buyer,
and any Repurchase Document and any other document in connection therewith may
be amended, modified, supplemented or terminated, in whole or in part, as Buyer
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by Buyer for the payment of the Obligations may
be sold, exchanged, waived, surrendered or released.  Buyer shall have no
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto.  When making any demand hereunder against Guarantor, Buyer may, but
shall be under no obligation to, make a similar demand on Seller or any other
guarantor, and any failure by Buyer to make any such demand or to collect any
payments from Seller or any such other guarantor or any release of Seller or
such other guarantor shall not relieve Guarantor of its Obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of Buyer against Guarantor.  For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
 
5.           Guarantee Absolute and Unconditional.  (a) Guarantor hereby agrees
that its obligations under this Guarantee constitute a guarantee of payment when
due and not of collection.  Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by Buyer upon this Guarantee or acceptance of this Guarantee; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee; and all dealings between
Seller or Guarantor, on the one hand, and Buyer, on the other hand, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee.  Guarantor waives promptness, diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon
Seller or Guarantor with respect to the Obligations.  This Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (i) the validity, regularity or enforceability of any
Repurchase Document, any of the Obligations or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by Seller against Buyer, (iii) any requirement that Buyer exhaust any
right to take any action against Seller or any other Person prior to or
contemporaneously with proceeding to exercise any right against Guarantor under
this Guarantee or (iv) any other circumstance whatsoever (with or without notice
to or knowledge of Seller or Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge of Seller for the Obligations or
of Guarantor under this Guarantee, in bankruptcy or in any other instance.  When
pursuing its rights and remedies hereunder against Guarantor, Buyer may, but
shall be under no obligation, to pursue such rights and remedies that Buyer may
have against Seller or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by Buyer to pursue such other rights or remedies or to collect any
payments from Seller or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Seller or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Buyer against
Guarantor.  This Guarantee shall remain in full force and effect and be binding
in accordance with and to the extent of its
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
terms upon Guarantor and its successors and assigns thereof, and shall inure to
the benefit of Buyer, and its successors, endorsees, permitted transferees and
permitted assigns, until all the Obligations and the obligations of Guarantor
under this Guarantee shall have been satisfied by payment in full,
notwithstanding that from time to time during the term of the Repurchase
Documents Seller may be free from any Obligations.
 
(b)           Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to Buyer as follows:
 
(i)       Guarantor hereby waives any defense arising by reason of, and any and
all right to assert against Buyer any claim or defense based upon, an election
of remedies by Buyer which in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Guarantor’s subrogation rights, rights to proceed
against Seller, or any other guarantor for reimbursement or contribution, and/or
any other rights of Guarantor to proceed against Seller, against any other
guarantor, or against any other person or security.
 
(ii)       Guarantor is presently informed of the financial condition of Seller
and of all other circumstances which diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations.  Guarantor hereby covenants
that it will make its own investigation and will continue to keep itself
informed about each of Seller’s financial condition and the status of other
guarantors, if any, of circumstances which bear upon the risk of nonpayment and
that it will continue to rely upon sources other than Buyer for such information
and will not rely upon Buyer for any such information.  Absent a written request
for such information by Guarantor to Buyer, Guarantor hereby waives the right,
if any, to require Buyer to disclose to Guarantor any information that Buyer may
now or hereafter acquire concerning such condition or circumstances including,
but not limited to, the release of or revocation by any other guarantor.
 
(iii)       Guarantor has independently reviewed the Repurchase Documents and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guarantee to
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any liens or security
interests of any kind or nature granted by Seller or any other guarantor to
Buyer, now or at any time and from time to time in the future.
 
6.           Reinstatement.  This Guarantee shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
of Seller or any substantial part of Seller’s property, or otherwise, all as
though such payments had not been made.
 
7.           Payments.  Guarantor hereby agrees that the Obligations will be
paid to Buyer without set-off or counterclaim in Dollars at the address
specified in writing by Buyer.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
8.           Representations and Warranties.  Guarantor represents and warrants
that:
 
(a)           Guarantor has the legal capacity and the legal right to execute
and deliver this Guarantee and to perform Guarantor’s obligations hereunder;
 
(b)           no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or governmental authority and no consent of any other
Person (including, without limitation, any creditor of Guarantor) is required in
connection with the execution, delivery or performance by Guarantor, or the
validity or enforceability against Guarantor of this Guarantee (other than those
that have previously been obtained or made);
 
(c)           this Guarantee has been duly executed and delivered by Guarantor
and constitutes a legal, valid and binding obligation of Guarantor enforceable
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in proceedings in equity or
at law);
 
(d)           the execution, delivery and performance by Guarantor of this
Guarantee will not violate any law, treaty, rule or regulation or determination
of an arbitrator, a court or other governmental authority, applicable to or
binding upon Guarantor or any of its property or to which Guarantor or any of
its property is subject (“Requirement of Law”), or any provision of any security
issued by Guarantor or of any agreement, instrument or other undertaking to
which Guarantor is a party or by which it or any of its property is bound
(“Contractual Obligation”), and will not result in or require the creation or
imposition of any lien on any of the properties or revenues of Guarantor
pursuant to any Requirement of Law or Contractual Obligation of Guarantor;
 
(e)           no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of
Guarantor, threatened by or against Guarantor or against any of Guarantor’s
properties or revenues with respect to this Guarantee or any of the transactions
contemplated hereby; and
 
(f)           except as disclosed in writing to Buyer prior to the date hereof,
Guarantor has timely filed or caused to be filed all required federal income tax
returns  and all other material tax returns, domestic and foreign, to the
knowledge of Guarantor, required to be filed by it and has timely paid all
material taxes (including mortgage recording taxes), assessments, fees, and
other governmental charges payable by Guarantor, or with respect to any of its
properties or assets, which have become due except for any such taxes,
assessments, fees and other governmental charges that either (i) are being
contested in good faith by appropriate proceedings diligently conducted and for
which appropriate reserves have been established in accordance with GAAP or (ii)
collectively, do not exceed an amount equal to $10,000 as of the Closing Date or
$25,000 at any time thereafter; no tax lien has been filed, and, to the
knowledge of Guarantor, no claim is being asserted, with respect to any such
tax, fee or other charge unless either (i) such Liens or claims relate to Taxes,
assessments, fees and other governmental charges that are being contested in
good faith by appropriate proceedings diligently conducted and for which
appropriate reserves have been established in accordance with GAAP or (ii)
collectively, such Taxes and claims (without duplication) do not exceed an
amount equal to $10,000 as of the Closing Date or $25,000 at any time
thereafter.


 
- 6 -

--------------------------------------------------------------------------------

 
 
Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by Guarantor on the date of each Transaction under the
Repurchase Agreement, on and as of such date of the Transaction, as though made
hereunder on and as of such date.
 
9.           Financial Covenants.
 
(a)           Minimum Tangible Consolidated Net Worth.  At no time shall the
Consolidated Net Worth of Guarantor be less than $150,000,000.
 
(b)           Minimum Liquidity Requirement.  The Liquidity of Guarantor shall
at no time be less than $7,000,000.
 
(c)           Maximum Indebtedness to Consolidated Net Worth.  At no time shall
the ratio of Guarantor’s Consolidated Indebtedness to Guarantor’s Consolidated
Net Worth be greater than 9.0 to 1.0.
 
(d)           Maximum Debt Service Coverage Ratio.  At no time shall Guarantor’s
Debt Service Coverage Ratio (calculated on a consolidated basis for the
immediately preceding ninety (90) day period) be less than 1.35 to 1.00.
 
10.           Set-off.
 
(a)           In addition to any rights now or hereafter granted under the
Repurchase Documents, Requirements of Law or otherwise, Guarantor hereby grants
to Buyer, to secure repayment of the Repurchase Obligations, a right of set off
upon any and all of the following:  monies, securities, collateral or other
property of Guarantor and any proceeds from the foregoing, now or hereafter held
or received by Buyer or any Affiliate of Buyer, for the account of Guarantor,
whether for safekeeping, custody, pledge, transmission, collection or otherwise,
and also upon any and all deposits (general, specified, special, time, demand,
provisional or final) and credits, claims or Indebtedness of Guarantor at any
time existing, and any obligation owed by Buyer or any Affiliate of Buyer to
Guarantor and to set-off against any Repurchase Obligations or Indebtedness owed
by Guarantor and any Indebtedness owed by Buyer or any Affiliate of Buyer to
Guarantor, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer or any
Affiliate of Buyer to or for the credit of Guarantor, without prejudice to
Buyer’s right to recover any deficiency.  Each of Buyer and each Affiliate of
Buyer is hereby authorized upon any amount

 
 
- 7 -

--------------------------------------------------------------------------------

 


becoming due and payable by Guarantor to Buyer under the Repurchase Documents,
the Repurchase Obligations or otherwise or upon the occurrence and during the
continuance of an Event of Default, without notice to Guarantor, any such notice
being expressly waived by Guarantor to the extent permitted by any Requirements
of Law, to set-off, appropriate, apply and enforce such right of set-off against
any and all items hereinabove referred to against any amounts owing to Buyer by
Guarantor under the Repurchase Documents and the Repurchase Obligations,
irrespective of whether Buyer or any Affiliate of Buyer shall have made any
demand under the Repurchase Documents and regardless of any other collateral
securing such amounts, and in all cases without waiver or prejudice of Buyer’s
rights to recover a deficiency.  Guarantor shall be deemed directly indebted to
Buyer in the full amount of all amounts owing to Buyer by Guarantor under the
Transaction Documents and the Repurchase Obligations, and Buyer shall be
entitled to exercise the rights of set-off provided for above.  ANY AND ALL
RIGHTS TO REQUIRE BUYER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO THE
PURCHASED ASSETS UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE
FOREGOING RIGHT OF SET-OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED BY GUARANTOR.
 
(b)           Buyer shall promptly notify Guarantor after any such set-off and
application made by Buyer or any of its Affiliates, provided that the failure to
give such notice shall not affect the validity of such set-off and
application.  If an amount or obligation is unascertained, Buyer may in good
faith estimate that obligation and set-off in respect of the estimate, subject
to the relevant party accounting to the other party when the amount or
obligation is ascertained.  Nothing in this Section 10 shall be effective to
create a charge or other security interest.  This Section 10 shall be without
prejudice and in addition to any right of set-off, combination of accounts, Lien
or other rights to which any party is at any time otherwise entitled.
 
(c)           Guarantor hereby waives any right of setoff it has or may have as
of the Closing Date under the Repurchase Documents or otherwise against Buyer or
any Affiliate of Buyer, or their respective assets or properties.
 
11.           Severability.  Any provision of this Guarantee that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
12.           Paragraph Headings.  The paragraph headings used in this Guarantee
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
 
13.           No Waiver; Cumulative Remedies.  Buyer shall not by any act
(except by a written instrument pursuant to Section 14 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default or event of default or in any
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of Buyer, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by Buyer of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which Buyer
would otherwise have on any future occasion.  The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
14.           Waivers and Amendments; Successors and Assigns; Governing
Law.  None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
Guarantor and Buyer, provided that, subject to any limitations set forth in the
Repurchase Agreement, any provision of this Guarantee may be waived by Buyer in
a letter or agreement executed by Buyer or by telex or facsimile or electronic
(in .pdf format) transmission from Buyer.  This Guarantee shall be binding upon
the successors and assigns of Guarantor and shall inure to the benefit of Buyer,
and its successors and permitted assigns.  THIS GUARANTEE SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES THEREOF OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAWS.
 
15.           Notices.  Notices by Buyer to Guarantor may be given by mail, or
by telecopy transmission, addressed to Guarantor at the address or transmission
number set forth under its signature below and shall be effective (a) in the
case of mail, five (5) calendar days after deposit in the postal system, first
class certified mail and postage pre-paid, (b) one (1) Business Day following
timely delivery to a nationally recognized overnight courier service for next
Business Day delivery and (c) in the case of telecopy transmissions, when sent,
transmission electronically confirmed.  Notices to Buyer by Guarantor may be
given in the manner set forth in the Repurchase Agreement.
 
16.           SUBMISSION TO JURISDICTION; WAIVERS.  GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY:
 
(A)           SUBMITS FOR GUARANTOR AND GUARANTOR’S PROPERTY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS GUARANTEE AND THE OTHER REPURCHASE DOCUMENTS TO
WHICH GUARANTOR IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;
 
(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT GUARANTOR MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;
 
(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO GUARANTOR AT
GUARANTOR’S ADDRESS SET FORTH UNDER GUARANTOR’S SIGNATURE BELOW OR AT SUCH OTHER
ADDRESS OF WHICH BUYER SHALL HAVE BEEN NOTIFIED; AND
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.
 
17.           Integration.  This Guarantee represents the agreement of Guarantor
with respect to the subject matter hereof and there are no promises or
representations by Buyer relative to the subject matter hereof not reflected
herein.
 
18.           Acknowledgments.  Guarantor hereby acknowledges that:
 
Guarantor has been advised by counsel in the negotiation, execution and delivery
of this Guarantee and the related documents;
 
Buyer has no fiduciary relationship to Guarantor, and the relationship between
Buyer and Guarantor is solely that of surety and creditor; and
 
no joint venture exists between or among any of Buyer, Guarantor and Seller.
 
19.           WAIVERS OF JURY TRIAL.  GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR
THEREIN.
 
[SIGNATURES SET FORTH ON THE FOLLOWING PAGE]


 
- 10 -

--------------------------------------------------------------------------------

 


 
 
IN WITNESS WHEREOF, the undersigned has caused this Guarantee Agreement to be
duly executed and delivered as of the date first above written.
 
 

  RESOURCE CAPITAL CORP.,       a Maryland corporation          
 
By:
/s/        Name        Title           

 
 

  Address for Notices:       Resource Capital Corp.       712 5th Avenue, 12th
Floor       New York, New York  10019       Attention:  Each of Joan Sapinsley
and                   Dar Patel  

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------